PER CURIAM: *
Emilio Rivera-Vega (Rivera) petitions this court for review of a decision by the Board of Immigration Appeals (BIA) affirming an order of the Immigration Judge (IJ) denying Rivera’s application for cancellation of removal pursuant to 8 U.S.C. § 1229b(a). Rivera concedes that the IJ’s decision was not based on non-discretionary statutory factors but solely on the IJ’s discretionary determination that relief was not warranted in Rivera’s case. See In re C-V-T, 22 I. & N. Dec. 7, 7, 1998 WL 151434 (BIA 1998); Matter of Marin, 16 I. & N. Dec. 581, 584-85, 1978 WL 36472 (BIA 1978). Because the decision to cancel removal was subject to the discretion of the Attorney General, this court lacks jurisdiction to review the merits of Rivera’s petition. 8 U.S.C. §§ 1229b, 1252(a)(2)(B). Accordingly, the petition for review is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.